FILE COPY




                             COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-14-00320-CR
                                NO. 02-14-00321-CR
                                NO. 02-14-00322-CR
                                NO. 02-14-00323-CR


ERIK WHITE                                                         APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE


                                     ------------

         FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
        TRIAL COURT NO. 1316391D, 1330277D, 1330414D, 1331423D

                                     ------------

                                     ORDER

                                     ------------

      We have considered the “State’s First Motion For Extension Of Time To

File Its Brief On Appeal.”

      The motion is GRANTED. The State’s brief is ordered due Wednesday,

May 06, 2015.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record.

      DATED April 7, 2015.

                                                    PER CURIAM